Order entered October 30, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00564-CV

                        DR. ERIC VANDERWERFF. D.C., Appellant

                                                V.

  THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT AND TEXAS
DEPARTMENT OF INSURANCE-DIVISION OF WORKERS' COMPENSATION AND
  COMMISSIONER RYAN BRANNAN, IN HIS OFFICIAL CAPACITY, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-02886

                                            ORDER
        Before the Court is appellant’s October 25, 2017 motion to extend time to file appellant’s

reply briefs. We GRANT the motion. Appellant’s reply briefs shall be filed by November 22,

2017.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE